DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
This application contains claims directed to the following patentably distinct species: species A: Figures 6-7, 9; species B: Figure 3-4; species C: Fig. 8, 10. The species are independent or distinct because each of the species A, B and C have mutually exclusive characteristics: (A): characteristics related to determining a target or destination application for receipt of a graphical object (i.e. digital sticker or ideogram), including configuration information, and features of the application (i.e. a messaging application) in addition to other species related to generating a graphical model based on absence of features; (B) characteristics related to receiving images, identifying facial landmarks, and adding/selecting/positioning one or more graphical element proximate to a graphical model of a face to generate an ideogram; (C) characteristics relating to the graphical model as 2D or 3D features, sizing the graphical model, generating a body model and related features. In addition, these species are not obvious variants of each other based on the current record. 
Moreover, in the parent and first child application, primarily both of the species B and species C, as referenced above, have already been examined.  Species A was 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Species A: G06F9/546, G06F2209/547, G06V40/171, 172, 176.  Species B: G06T7/00; G06T7/155, 194; G06T11/60. Species C: G06T15/00, 02; G06T17/05, G06T2207/20044, 20036.  In addition, each of the above species would require different search strings/queries that would not necessarily overlap in scope. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Gall Gotfried on 7 March 2022 a provisional election was made with traverse to prosecute the invention of species A, claims 1, 6, 11-17, 19 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-5, 7-10 and 18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 6, 11-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10-16, 18 and 19 of U.S. Patent No. 10,984,569. Although the claims at issue are not identical, they are not patentably distinct from each other because certain claims of the instant application are encompassed by claims of the issued patent, per the table below.

U.S. 17/215,152
U.S. 10,984,569
Claim 1, Claim 19, Claim 20
`Claim 1, Claim 18, Claim 19
Claim 6
Claim 5
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13
Claim 12

Claim 13
Claim 15
Claim 14
Claim 16
Claim 15
Claim 17
Claim 16





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 6 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear what role the digital sticker has with relation to claim 1.  A digital sticker is first introduced in claim 6, but there is nothing to link that digital sticker with what is recited in claim 1, as well as what is the relation to a second 
For examination purposes, claim 6 will be treated as if it recites a messaging application, and that there is configuration information and prioritization of elements accordingly based on the size determinations, and a digital sticker is created.
Clarification and correction are required. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (U.S. Patent Application Publication No. 2015/0123967 A1) in view of Penov (U.S. Patent Application Publication No. 2013/0258117 A1).

Regarding claim 1: 
Quinn teaches: a method (claim 1) comprising: displaying an image depicting a face in a first region of a display (Fig. 1B and claim 1, capture image data of a user head, in combination with Fig. 11 and pars. 69-70, a display); 
generating, by one or more processors (e.g. claim 15, one or more processors), a graphical model of the face, the graphical model representing a portion of the face depicted within the image (Fig. 1B and claim 1, generate user 3D head model based on captured image data). 
Regarding the remaining features of claim1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
receiving a position selection indicating placement of a first graphical element in the image with respect to the graphical model, the position selection comprising: 
receiving input that selects the first graphical element; 	
in response to receiving the input that selects the first graphical element, generating a display of instructions comprising one or more outlines of a graphical element representing one or more indications of positions available for placing the first graphical element; and 
	receiving input that places the first graphical element at a given position based on the displayed instructions comprising the one or more outlines of the graphical element, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Quinn teaches that it has been known for users to be able to select graphical elements (i.e. a first graphical element) for placement in an image with respect to a graphical model (i.e. avatar; see mapping above and Quinn, claim 1 and Fig. 1B) (Quinn, Background, user can select clothing, hair style, and an eye color of the avatar, as examples).  This corresponds to the second receiving step. ‘
	Re: the first receiving step, the third receiving step, and the features beginning with “in response to” as they relate to generating instructions with one or more outlines representing indications, consider the following. Penov teaches that in the context of aligning graphical elements with other graphical images, it is known to perform the above first receiving step (see Figs. 5-6).  These Figs. 5-6 and related descriptions also teach generating one or more outlines representing one or more indications of positions available, and the third receiving step. See also Fig. 9. 
	Modifying Quinn, such to include the guidance as taught by Penov, to the images/graphical elements of Quinn, with a benefit to assist and guide users (Penov, page. 15), would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 13:
	Quinn further teaches: the method of claim 1, further comprising determining absence of an obstruction on the face depicted in the image, wherein the graphical model is generated based on determining absence of the obstruction on the face (see paras. 22-24, 39-46, determining shape units of a user’s face, which relate facial features in terms of distance, angular relationships and proportional size relationships. These facial features can be transferable to the avatar (para. 25). Quinn also teaches that facial features can include things like obstructions (i.e. eyeglasses, facial hair, see para. 49) that can be part of the resulting avatar, as well as mapping a user’s facial features from a user image (see paras. 42-47, Figs. 4A, 4B, 5A and 5B).  In the case a user had facial hair (i.e. an obstruction), this would be mapped in the distance, angular relationships and proportional size measurements of a user facial features, such to be able to transfer to the resulting avatar.  Likewise, a facial model like the ones illustrated in Quinn that have no facial obstructions can be generated.  This is 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.

	Regarding claim 14:
	Quinn further teaches the method of claim 1, further comprising determining absence of hair on the face depicted in the image, wherein the graphical model is generated based on determining absence of the hair on the face.	The above mapping to claim 13 applies here as the obstruction in claim 13 is replaced with hair on the face (an obstruction example).  Please see mapping above incorporated herein by reference. 
	Modifying Quinn, in view of itself, such to include the above determining step, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same 


	Regarding claim 19: 
	Quinn teaches: a system comprising: one or more processors configured to perform operations (claim 15) comprising.
	The operations of claim 19 correspond to the method o claim 1.  Thus, the same rationale for rejection applies. Modifying the method of claim 1 to be performed on a system, as mapped above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known hardware/software to perform tasks. 

	Regarding claim 20:
	Quinn teaches: a non-transitory processor-readable storage medium storing processor executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations (claim 9) comprising. 
	The operations of claim 20 correspond to the method o claim 1.  Thus, the same rationale for rejection applies. Modifying the method of claim 1 to be performed via instructions, as mapped above, would have been obvious and predictable to one of .



Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn in view of Penov and further in view of Chan, Connie: "The Elements of Stickers", June 20, 2016 (available at: https://a16z.com/2016/06/17/stickers/) pp. 1-15 ("Chan") (cited in parent application) and Giambalvo (U.S. Patent Application Publication No. 2012/0110002 A1). 

	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, wherein a digital sticker is displayed on a first mobile computing device that implements a messaging application, further comprising: 
	determining configuration information of the messaging application comprising a maximum dimension limit for the digital stickers in the messaging application; 
	determining that a first size of the first graphical element is closer to the maximum dimension limit of digital stickers in the messaging application than a scaled second size of a second graphical element; and 
	identifying the first graphical element as a prioritized element based on determining that the first size of the first graphical element is closer to the maximum dimension limit than the scaled second size of the second graphical element, and the results of the modification would have been obvious and predictable 
	Chan teaches that digital stickers are known that have graphical elements added to photos of user’s faces, and can be sued via mobile device messaging applications (pages 1, 13).  Re: the first and second determining steps and identifying step              , Giambalvo teaches that it is known to render data in accordance prioritization of the requested data such as capabilities of the requesting device (e.g., wattage, display resolution, display size (e.g., pixel size), memory, central processing unit (CPU) capabilities, battery life), network factors (e.g., network connection, network resources, network congestion, etc.), user context (e.g., time of day/month/year, season, upcoming holidays, location of requesting device, zoom commands, properties indicated as having higher priority by the user, etc. (see para. 4 and 25-26, 32-53 and claims 1 and 4).  
	Modifying the applied references, such that the avatar/model of Quinn is used to generate digital stickers, per Chan; and that the size of elements to be added to the sticker are prioritized based on size as it relates to a messaging application, per Chan and Giambalvo, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.

	Regarding claim 11:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, further comprising: receiving a user selection of a destination application from a plurality of destination applications, the selected destination application comprising a messaging application; 
	in response to receiving the user selection of the destination application, obtaining configuration information for the destination application comprising dimensions and formatting specifications; and 
	generating a digital sticker to be compliant with the dimensions and formatting specifications of the destination application, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Chan teaches messaging applications, as mapped above in claim 6, and digital stickers for sending with messaging applications (i.e. a destination application).  This teaches the above receiving step, and in part, the generating step.  Giambalvo teaches that it has been known for destination applications to have formatting specifications and dimensions for rendering content (see Background and Summary).  For example, a template identifier can be used, per Giambalvo, corresponding to configuration information comprising dimensions and formatting specs (i.e. such as for the messaging application per Chan).  Modifying the applied references, such to apply the teachings of Giambalvo and Chan to the applied references, such to obtain content that can be 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claims 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn in view of Penov and further in view of Xu, B., Chang, P., Welker, C. L., Bazarova, N. N., & Cosley, D. (2016, February). Automatic archiving versus default deletion: what Snapchat tells us about ephemerality in design. In Proceedings of the 19th ACM conference on computer-supported cooperative work & social computing (pp. 1662-1675) (“Xu”). 

	Regarding claim 12:
	The applied references to claim 1 do not proactively teach claim 12. Consider the following. 
	Xu teaches: the method of claim 1, further comprising: sending a message comprising a digital sticker to a recipient, the message remaining accessible to the recipient for a predefined duration specified by a sender of the message, 
	the predefined duration beginning when the message is first accessed by the recipient, wherein the message is automatically deleted after the predefined duration elapses (Introduction, Fig. 1, and “The Design of Snapchat”, pages 1662-64). 	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Xu, to have obtained the above. The motivation would be to provide users with a unique experience with ephemeral communication. 


	Regarding claim 16:
	Xu further teaches: the method of claim 1, further comprising generating a digital sticker using universal configuration information to enable the digital sticker to be used across a plurality of destination applications (see p. 1663, Snapchat is an application for iOS and Android phones, corresponding to 2 different destination applications). 
It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Xu, to have obtained the above. The motivation would be to provide users with the ability to engage in content via different application (iOS and android based).  


	Regarding claim 17:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 16, wherein the plurality of destination applications, for which the universal configuration information enables the digital sticker to be used, include a web browser, a messaging application, and a social networking application, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Xu teaches digital stickers that can be used as part of a messaging application, and social networking application (Xu, page 1663, 1664). Therefore, at a minimum the digital stickers from Xu are configured to be used in both of those destination 
	Modifying the applied references, such to include a digital sticker, per Xu and relatedly Penov, to be configured for use in multiple environments, as described above, is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.

	

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn in view of Penov and further in view of Xu 950 (U.S. Patent No. 9,256,950).  

	Regarding claim 15:	 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, further comprising determining absence of a shadow on the face depicted in the image, wherein the graphical model is generated based on determining absence of the shadow, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Xu teaches that it is known to determine the presence/absence of and/or modify shadows as part of modifying facial features in a model thereof (see Fig. 2 and related description).  Modifying the applied references, such that the above determining step is performed and the generated graphical model is based on said absence, is taught by Xu, and would have been obvious and predictable to one of ordinary skill in the art.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn in view of Penov and further in view of Xu and Orton (U.S. Patent No. 6,590,674). 

	Regarding claim 17:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 16, wherein the plurality of destination applications, for which the universal configuration information enables the digital sticker to be used, include a web browser, a messaging application, and a social networking application, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Xu teaches digital stickers that can be used as part of a messaging application, and social networking application (Xu, page 1663, 1664). Therefore, at a minimum the digital stickers from Xu are configured to be used in both of those destination applications, including for apple and android based phones (see above mapping to claim 16). Re: enabling the digital sticker to be used in a web browser, Penov teaches that is known to have analogous stickers (i.e. combination of a user taken image into digital content) be available for browser based contexts (see e.g. paras. 25, 58-60). Nevertheless, Penov envisions and teaches for its content/teachings to be implemented in various and different environments, rather than being just limited to web based or browser based environments (Penov, paras. 25, 58-66). 	

	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to facial image processing.
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613